DETAILED ACTION
	This is in response to the RCE filed on February 1st 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/21 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 7-11, filed 2/1/21, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1-21 has been withdrawn. 

Allowable Subject Matter
Claims 1- 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendment and arguments filed on 2/1/21 overcome the outstanding rejection and differentiate the claims over the cited art.  The prosecution history is clear and therefore no additional reasons for allowance are necessary.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhu et al. US 7,987,368 B2 discloses a peer to peer network (Fig. 1) that uses atomic units for tracking (col. 3 ln. 8-15).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975